COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00216-CV


IN RE MARK BENNETT WILSON                                           RELATOR


                                    ------------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 2015-05615-442

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

motion for emergency relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for emergency

relief are denied.

                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: DAUPHINOT, WALKER, and MEIER, JJ.

DELIVERED: July 13, 2015


      1
       See Tex. R. App. P. 47.4, 52.8(d).